PER CURIAM.
John Medina appeals the judgment and sentence imposed upon revocation of his probation. We find merit only in his arguments addressing the imposition of court costs.
The trial court erred in imposing a cost of $2.00 pursuant to section 943.25(13), Florida Statutes (1993), without announcing that cost at sentencing. Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995). That $2.00 cost is hereby stricken.
The trial court also erred in imposing $341 in court costs pursuant to section 27.3455(1), Florida Statutes (1993). The state concedes that this cost exceeds the statutory limit of $200 per case for a felony. Accordingly, we affirm costs in the amount of $200 and strike the remaining costs of $141.
Affirmed, as modified.
*813SCHOONOVER, A.C.J., and ALTENBERND and LAZZARA, JJ., concur.